Citation Nr: 1513147	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  10-38 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure, for accrued benefits purposes. 

2.  Entitlement to service connection for cancer of the genitourinary system, including prostate cancer and metastatic bladder cancer, to include as due to herbicide exposure, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1963 to June 1967.  He died in March 2007 while the claims for service connection for prostate cancer and diabetes mellitus type II were pending, and had not yet been adjudicated.  The appellant is the Veteran's surviving spouse.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed the physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

The appellant's October 2007 claim, which was on a VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse), encompassed a claim for accrued benefits.  A claim for substitution is not raised in this case because the Veteran died in March 2007.  The substitution statute provides for substitution only where the death of the original claimant is October 10, 2008 or later.  See 38 U.S.C.A. § 5121A (West 2014).


FINDINGS OF FACT

1.  The Veteran had qualifying Vietnam service so is presumed to have been exposed to herbicide agents, including Agent Orange, during service. 

2.  Diabetes mellitus type II was manifested approximately in January 2006.

3.  Diabetes mellitus type II is a disease associated with herbicide exposure; therefore, it is presumed to be due to exposure to herbicide agents during service.

4.  The Veteran was not diagnosed with prostate cancer.

5.  Metastatic bladder cancer, including chronic symptoms related thereto, was manifested approximately in 2005.
 
6.  Bladder cancer is not a disease associated with herbicide exposure; therefore, it is not presumed to be due to exposure to herbicide agents during service.
 
7.  There was no injury or disease of the bladder or chronic symptoms of bladder cancer in service. 

8.  Bladder cancer did not manifest to a compensable degree within one year of service. 

9.  Symptoms of bladder cancer were not continuous since separation from service.
 
10.  Bladder cancer was not causally or etiologically related to active service, to include any incident or event therein such as herbicide exposure.
 

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the appellant, the criteria for service connection for diabetes mellitus type II, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for cancer of the genitourinary system, including prostate cancer and metastatic bladder cancer, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the March 2009 notice letter sent prior to the initial denial of the claims, the RO advised the appellant of what the evidence must show to establish entitlement to accrued benefits, and described the types of information and evidence that the appellant needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the appellant's behalf in support of the claims.  The RO further informed the appellant how VA determines the disability rating and effective date once accrued benefits are established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the appellant that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The appellant was given appropriate notice of the responsibility to provide VA with any information or evidence pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  

The record shows that the Veteran told a VA medical provider, in March 2007, that he was retired and on disability secondary to cancer.  To the extent that the Veteran's March 2007 statement may have suggested the receipt of disability benefits from the Social Security Administration (SSA), the Board finds that an attempt to obtain records from SSA is not necessary in this case.  The Veteran contended that he had prostate cancer due to herbicide exposure during service.  Although exposure to herbicide agents during service is presumed for reasons explained below, and prostate cancer is a disease presumed to be associated with herbicide exposure, the weight of the evidence shows that the Veteran was diagnosed with metastatic bladder cancer, not prostate cancer, and that metastatic bladder cancer, including chronic symptoms related thereto, first manifested nearly four decades after service separation.  On the September 2010 statement, the appellant admitted that prostate cancer was not the Veteran's primary cancer, and argued that evidence that the Veteran's bladder cancer had spread (metastasized) to the prostate was sufficient to grant service connection for prostate cancer.  Neither the Veteran nor the appellant suggested at any time during the course of the claim/appeal process that any medical professional had linked the metastatic bladder cancer, which was manifested many years after service, to presumed herbicide exposure during service.  

In consideration of the foregoing, the Board finds that the records from the SSA are not relevant to the appeal because they would only demonstrate diagnosis and treatment of metastatic bladder cancer many years after service and would not help to substantiate the appeal (i.e., show a nexus relationship between metastatic bladder cancer, which was first manifested many years after service, and service); therefore, there is no need to obtain any records from SSA before proceeding with appellate review.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (providing that when VA is put on notice of the existence of SSA records that have the reasonable possibility of substantiating a veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal).

No VA medical opinion was obtained in connection with the service connection appeal for diabetes mellitus type II and prostate cancer; however, after review of the record, the Board finds that no such development is needed.  Waters v. Shinseki, 601 F.3d 1274, 1277-79 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  For reasons explained below, presumptive service connection for diabetes mellitus type II, for accrued benefits purposes, is being granted.  Regarding the service connection appeal for prostate cancer, the treatment records show that the Veteran had bladder cancer, which metastasized to the prostate, and was not diagnosed with prostate cancer.  There is no competent evidence indicating that metastatic bladder cancer is causally or etiologically related to the Veteran's period of active military service, to include presumed herbicide exposure.  The weight of the evidence is against finding in-service injury or disease relevant to the disability of metastatic bladder cancer. The evidence also shows no continuous symptoms of metastatic bladder cancer since service or that metastatic bladder cancer manifested to a compensable degree within one year of service separation.  Although the Veteran is presumed to have been exposed to herbicide agents during service, metastatic bladder cancer is not included among the diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e), and neither the Veteran nor the appellant presented competent evidence of a nexus between the metastatic bladder cancer and herbicide exposure.  The lay statements from the appellant and the Veteran, which are neither competent nor supported by the competent lay and medical evidence of record, are the only evidence indicating that metastatic bladder cancer may be caused by presumed herbicide exposure.  The evidence already of record is sufficient to decide the appeal.  For these reasons, a VA medical opinion is not necessary to decide fairly the appeal.

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  


Entitlement to Accrued Benefits

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  38 U.S.C.A. § 5121 (West 2014); 
38 C.F.R. § 3.1000(a) (2014).  An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2014); 
38 C.F.R. § 3.1000(c) (2014).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998). 

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran was diagnosed with diabetes mellitus type II and metastatic bladder cancer (i.e., a malignant tumor).  Diabetes mellitus type II and a malignant tumor are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran did not have prostate cancer.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as a malignant tumor (i.e., cancer) and diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2014); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2014); see also VAOPGCPREC 27-97. 

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of certain conditions, including Type II (adult-onset) diabetes mellitus and prostate cancer.  See 38 C.F.R. § 3.309(e) (2014).  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2014). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232 -243 (1999); 61 Fed. Reg. 57,586 -589 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Service Connection Analysis for Diabetes Mellitus Type II

The Veteran contended that diabetes mellitus type II was caused by exposure to herbicide agents during his naval service.  He asserted that he had visitation in the Republic of Vietnam while serving aboard the U.S.S. Bayfield and was exposed to herbicide agents as a result of such visitation.  See June 2006 VA Agent Orange Registry examination report.  Because the appeal is being granted based on presumptive service connection of diabetes mellitus type II due to the presumed in-service herbicide exposure found in this case for reasons explained below, analysis of entitlement to service connection for diabetes mellitus type II, for accrued benefits purposes, under other potential theories of entitlement are moot and are not required.  38 U.S.C.A. § 7104 (no remaining questions of law or fact to decide).

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether Veteran had qualifying service in the Republic of Vietnam so that exposure to herbicide agents during service is presumed.  Although the JSRRC was unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam, the JSRRC wrote that the Veteran served aboard the U.S.S. Bayfield, which was in the official waters of the Republic of Vietnam from February 2, 1967 to February 6, 1967; from February 28, 1967 to March 10, 1967; on April 19, 1967; and from April 25, 1967 to May 
29, 1967 during his service.  See 3101 Print dated in June 2006.  The Veteran's service personnel records show that, during the Veteran's service aboard the ship, the U.S.S. Bayfield (APA-33) participated in a number of amphibious operations, to include the loading of the Second Battalion 3rd Marines located eight miles up the Cua Viet River on March 3, 1967.  

The Board takes judicial notice of the VA Compensation and Pension Service's list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.  The Board, and its reviewing Courts, may take judicial notice of facts, as compared to evidence, which are not subject to interpretation.  See, e.g., Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 1998); Dedicatoria v. Brown, 8 Vet. App. 441 (1995) (judicial notice of laws).  The list includes the U.S.S. Bayfield (APA-33) among the ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore, and notes that the U.S.S. Bayfield conducted troop on loading and "mike boat" landings at the Da Nang, Chu Lai, Baie de My Han, and Cua Viet River from July through October 1965, and from February through May 1967.  The VA Compensation and Pension Service's list further notes, in pertinent part, that there is documentary evidence showing that crewmembers actually went ashore from the large ocean-going ships of the Blue Water Navy that conducted a variety of missions along the close coastal waters of Vietnam for extended periods of time, and because shore activity of some crewmembers had been documented, any veteran aboard the ship at the time of documented shore activity would be eligible for the presumption of herbicide exposure if that veteran provided a lay statement of personally going ashore.

As noted above, the Veteran reported that he had visitation in the Republic of Vietnam while serving aboard the U.S.S. Bayfield.  At the June 2006 VA Agent Orange Registry examination, the Veteran reported that he had liberty in Saigon during his service aboard the U.S.S. Bayfield, which participated in troop transport and putting troops on shore in the Republic of Vietnam during the Veteran's service aboard the vessel; therefore, in consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran had qualifying Vietnam service so that exposure to herbicide agents during service is presumed.  See 38 C.F.R. §§ 3.307, 3.309.

It is undisputed in the record that the Veteran was diagnosed with diabetes mellitus type II.  At the June 2006 VA Agent Orange Registry examination, the Veteran reported that he had been diagnosed with diabetes mellitus type II for approximately six months, and the VA medical examiner included diabetes mellitus type II among the assessments at that time.  Subsequent VA treatment records reflect diagnosis and treatment for diabetes mellitus type II.  Because diabetes mellitus type II is a disease presumptively associated with herbicide exposure, and the Board has found that the Veteran was exposed to herbicide agents during service, the criteria for service connection for diabetes mellitus type II, for accrued benefits purposes, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection Analysis for Cancer of the Genitourinary System

When filing the May 2006 claim, the Veteran alleged that he was exposed to herbicide agents during service and had prostate cancer, which is a disease associated with herbicide exposure.  For reasons explained above, the Board has found that the Veteran has qualifying Vietnam service; therefore, he is presumed to have been exposed to herbicide agents during service.  See 38 C.F.R. §§ 3.307, 3.309. 

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran had a diagnosis of prostate cancer.  Rather, the weight of the evidence shows that the Veteran was diagnosed with bladder cancer, which metastasized to the prostate.  See, e.g., June 2006 VA oncology clinic note (diagnosing malignant neoplasm of the bladder metastatic to the prostate).  Although the appellant has asserted that the Veteran had both prostate and bladder cancer simultaneously, the medical evidence consistently demonstrates that bladder cancer was the primary cancer and the disease found in the prostate reflected bladder cancer that had metastasized to the prostate.  See, e.g., March 2007 VA oncology inpatient note (noting that a liver biopsy in March 2007 revealed metastatic carcinoma consistent with urothelial origin).  The treatment records show treatment for metastatic bladder cancer and include no clinical findings of, or treatment for prostate cancer.  In a January 2010 statement, the appellant suggested that removal of the Veteran's prostate in February 2006 was an indication that he had prostate cancer; however, review of the treatment records show that the February 2006 radical cystectomy/prostatectomy with bilateral pelvic lymphadenectomy and creation of ileoconduit and March 2006 urethrectomy were performed to treat bladder cancer and the areas of bladder cancer metastases, not prostate cancer.  The death certificate specifically notes that the Veteran died of metastatic bladder cancer and does not list any other cancer as a cause of death.  On the September 2010 statement accompanying the VA Form 9, the appellant even acknowledged that the Veteran's cancer spread to the prostate, and that prostate cancer was not the primary cancer.  

In 1997, VA's Office of General Counsel issued a precedential opinion holding that presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure, if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure, such as in this case.  Evidence sufficient to support the finding that a cancer listed in section 3.309(e) resulted from metastasis of a cancer not associated with herbicide exposure will constitute "affirmative evidence" to rebut the presumption of service connection for purposes of 38 U.S.C. § 1113(a) and 38 C.F.R. § 3.307(d).  Further, evidence that a veteran incurred a form of cancer which is a recognized cause, by means of metastasis, of a cancer listed in 38 C.F.R. § 3.309(e) between the date of separation from service and the date of onset of the cancer listed in section 3.309(e) may be sufficient, under 38 U.S.C. § 1113(a) and 38 C.F.R. § 3.307(d), to rebut the presumption of service connection.  VAOGCPREC 18-97.

In consideration of the foregoing, the Board finds that the weight of the evidence shows that the Veteran was diagnosed with, and treated for, metastatic bladder cancer, not prostate cancer.  Unlike prostate cancer, bladder cancer, by regulation, is not a disease for which service connection may be presumed as being the result of herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The scientific studies reviewed as part of that regulatory process established no correlation between herbicide exposure and bladder cancer that developed many years later such that bladder cancer was specifically excluded by regulation as a disease associated with herbicide exposure.  There is no competent evidence of record that has demonstrated a relationship between the metastatic bladder cancer and exposure to herbicide agents during service.

Turning to the question of whether service connection for metastatic bladder cancer is otherwise warranted on a direct basis or presumptive basis as a chronic disease, the Board finds that no injury or disease of the genitorurinary system or chronic symptoms of metastatic bladder cancer were manifested during service.  The Veteran's service treatment records, which are complete, are absent of any complaint of, finding of, diagnosis of, or treatment for any problems involving the bladder, and the Veteran's genitourinary system was clinically evaluated as normal at the June 1967 service separation examination.  

Because the Veteran's genitourinary system was clinically evaluated at service separation, and was clinically evaluated as normal at service separation, the Board finds that metastatic bladder cancer, including chronic symptoms related thereto, is a condition that would have ordinarily been recorded during service; therefore, the lay and medical evidence contemporaneous to service, which shows no genitourinary symptoms, injury, disease, or metastatic bladder cancer during service, weighs against finding that there was an injury or disease of the bladder during service or that chronic symptoms of metastatic bladder cancer were manifested during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

Also, the lay and medical evidence shows no continuous symptoms of metastatic bladder cancer since service separation, including to a compensable degree within one year of service separation.  There was a 38 year period between service separation in 1967 and diagnosis of bladder cancer approximately in 2005.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  There is no competent evidence suggesting a nexus relationship between service, to include presumed in-service herbicide exposure, and the manifestation of metastatic bladder cancer approximately 38 years later.  

Although the Veteran and the appellant asserted that presumed herbicide exposure during active service caused the metastatic bladder cancer, they are lay persons and do not have the requisite medical expertise to diagnose cancer or render a competent medical opinion regarding the relationship between the metastatic bladder cancer and active service.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (veteran is not competent to diagnose carcinoma (cancer) or relate it to service).  Such opinions as to causation and aggravation involve making findings based on medical knowledge and clinical testing results, and the genitourinary system is complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran was competent to report having had genitourinary symptoms at any given time, the Veteran and the appellant did not present evidence of in-service symptoms of metastatic bladder cancer or continuous symptoms of metastatic bladder cancer since service.  The post-service treatment evidence shows that bladder cancer, which metastasized to the prostate as well as other areas of the body, was first manifested approximately 38 years after service.  There is no competent medical evidence suggesting a link between metastatic bladder cancer and service.  The scientific studies conducted as part of the regulatory process have specifically excluded bladder cancer from the list of diseases associated with herbicide exposure.  Consequently, the purported opinion of the Veteran and the appellant that the Veteran had prostate cancer related to presumed herbicide exposure during service is of no probative value. 

Thus, in summary, the weight of the evidence demonstrates no diagnosis of prostate cancer; no genitourinary injury, genitourinary disease, or chronic symptoms of metastatic bladder cancer manifested in service; no symptoms of metastatic bladder cancer continuously manifested since service; no metastatic bladder cancer manifested to a compensable degree within a year of service separation; and no relationship between the metastatic bladder cancer and service, including presumed herbicide exposure.  In consideration thereof, the Board finds that the 

preponderance of the evidence is against the appeal, and service connection for prostate cancer, including metastatic bladder cancer, for accrued benefits purposes, must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for type II diabetes mellitus due to herbicide exposure, for accrued benefits purposes, is granted. 

Service connection for cancer of the genitourinary system, including prostate cancer and metastatic bladder cancer, due to herbicide exposure, for accrued benefits purposes, is denied.  


____________________________________________
L.M. YASUI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


